

116 HR 4698 IH: Medical Records Access Fairness Act
U.S. House of Representatives
2019-10-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4698IN THE HOUSE OF REPRESENTATIVESOctober 16, 2019Mr. Foster (for himself, Mr. Meeks, Mr. Raskin, and Mrs. Beatty) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the HITECH Act to allow an individual to obtain a copy of such individual’s protected
			 health information at no cost unless certain circumstances apply, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Medical Records Access Fairness Act. 2.Access of individuals to protected health information at no cost unless certain circumstances applySection 13405 of the HITECH Act (42 U.S.C. 17935) is amended by adding at the end the following new subsection:
			
				(f)Access of individuals to protected health information at no cost unless certain circumstances apply
					(1)Access of individuals to protected health information at no cost unless certain circumstances apply
 (A)In generalIn providing an individual (and, if the individual expressly requests, a health care provider or a family caregiver) with access to a copy of such individual’s protected health information (or a summary or explanation of such information) in accordance with section 164.524 of title 45, Code of Federal Regulations, a health care provider may only impose a fee on such individual if the individual is requesting—
 (i)a duplicate copy (or summary or explanation) of protected health information that was previously provided to such individual in the same calendar year of the request; or
 (ii)a non-electronic copy (or summary or explanation) of protected health information that the health care provider has made accessible for the individual, at no cost, on an online portal of the health care provider.
 (B)Copies transmitted to other health care providersIn the case of an individual who expressly requests a health care provider to transmit to another health care provider a copy of such individual’s protected health information (or a summary or explanation of such information), such transmitting provider may transmit such copy (or summary or explanation) in any form and format to the extent that such form and format is readily usable by such receiving provider.
 (C)Rule of constructionNothing in this subsection may be construed as requiring a health care provider to provide, at no cost, a copy of an individual’s protected health information (or a summary or explanation of such information) to any attorney of such individual.
 (2)RegulationsNot later than six months after the date of the enactment of this subsection, the Secretary of Health and Human Services shall promulgate and amend regulations as necessary to implement the requirements described in this subsection.
 (3)Effective dateThis subsection shall apply with respect to requests for access to protected health information made on or after the date that is 180 days after the date of the enactment of this subsection..
		